DETAILED ACTION

REASONS FOR ALLOWANCE

1.	Claims 1-9, 11-20 and 22-27 allowed.

2.	The following is an examiner’s statement of reasons for allowance:

The cited references, namely Shutzberg, Lee and Chen, do not teach of proving a source button bitmap and a check unit corresponding to it, namely:

“to provide a source button bitmap content indicator of a bitmap of the button that was requested to be displayed at the generated display location, to the supervising element, a button bitmap content indicator being an indicator which indicates one or more characteristics of a content of a bitmap of a button, a check unit being connected to the supervising element and being arranged to observe a displayed button at the generated display location, to generate an observed button bitmap content indicator of a pixel area related to the observed displayed button, and to provide the observed button bitmap content indicator to the supervising element”

Prior art taken alone or in combination do not teach of the missing limitations, nor would it suggest to combine them. The dependent claims are allowed as an extension of the reasoning above.

To clarify, the claim amendments, submitted on May 31, 2022, recite changes to several dependent claims. The changes are in compliance with paragraph 112 and patentability is not affected.

Conclusions
3.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621